Exhibit 14.1 Raymond James Financial, Inc. Code of Ethics for SeniorFinancial Officers This Code of Ethics for Senior Financial Officers has been adopted by the Board of Directors of the Company to promote honest and ethical conduct, proper disclosure of financial information in the Corporation's periodic reports, and compliance with applicable laws, rules, and regulations by the Company's senior officers who have financial responsibilities. As used in this Code, the term Senior Financial Officer means the Company's Chief Executive Officer, Chief Financial Officer and Controller, and Raymond James and Associates’ Chief Financial Officer. Principles and Practices. In performing his or her duties, each Senior Financial Officer must: (1) maintain high standards of honest and ethical conduct and avoid any actual or apparent conflict of interest as defined in the Company's Business Ethics
